Title: To George Washington from John Marshall, 8–10 March 1798
From: Marshall, John
To: Washington, George



Dear Sir
Paris March 8[–10]th 1798

Before this reaches you it will be known universally in America that scarcely a hope remains of accomodating on principles consistent with justice, or even with the indep[end]ence of our country, the differences subsisting between France & the United States. Our ministers are not yet, & it is known to all that they will not be, recognizd, without a previous stipulation on their part, that they will accede to the demands of France. It is as well known that those demands are for money—to be usd in the prosecution of

the present war. It was some little time past expected that, convinc’d of the impracticability of effecting the objects of their mission, our ministers were about to demand their passports & to return to the United States—but this determination if ever made is, I am persuaded, suspended if not entirely relinquish’d. The report has been that so soon as it shall be known that they will not add a loan to the mass of american property already in the hands of this government, they will be order’d out of France & a nominal as well as actual war will be commenc’d against the United States. My opinion has always been that this depends on the state of the war with England. To that object the public attention is very much turnd, & it is perhaps justly beleivd that on its issue is stakd the independence of Europe & America. The preparations for an invasion are immense. A numerous & veteran army lines the coast, & it is said confidently that if the landing of 50,000 men can be effected, no force in England will be able to resist them. The often repeated tale that the war is made not against the people but the government, maintains in spite of experience some portion of its credit, & it is beleiv’d here that a formidable & organizd party exists in Britain, ready, so soon as a landing shall be effected, to rise & demand a reform. It is suppos’d that England revolutionizd under the protection of a french army, will be precisely in the situation of the batavian & cisalpine republics & that its wealth, its commerce, & its fleets will be at the disposition of this government. In the meantime this expedition is not without its hazards. An army which arriving safe woud sink England may itself be encounterd & sunk in the channel. The effect of such a disaster on a nation already tir’d of the war & groaning under the pressure of an enormous taxation, which might discern in it the seeds of another coalition, & which perhaps may not be universally attachd to existing arrangements, might be extremely serious to those who hold the reins of government.
It is therefore beleivd by many who do not want inteligence that these formidable military preparations cover & favor secret negotiations for peace. It is rumord (but this is meer rumor) that propositions have been made to England to cede to her the possessions of Portugal in America, in consideration of her restoring the conquests she has made on France Spain & Holland & of her consent that Portugal in Europe shall be annexd to the Spanish monarchy. This report is derivd from no source in any degree to be relied

on, & is supported by no circumstance rendering it in any degree probable—other than the existing disposition for partitioning & disposing of empires. I am however persuaded that some secret negotiation with England is now on the tapis. I know almost certainly that a person high in the confidence of this government, who is frequently employd in unofficial negotiation, has passed over into that island. We can only conjecture his objects.
You probably know that the affairs of Rastadt are substantially decided. The Emperor & the King of Prussia have declard themselves in favor of ceding to France the whole territory on the left of the rhine on the principle of compensation in the interior of Germany. This woud seem to me to take from England the hope of once more arming Austria & Prussia in her favor, for certainly had those powers contemplated such an event they woud not have effected the pacification of the empire. This circumstance will probably influence the secret negotiations with England. It will probably too very much influence the affairs of Swisserland. The determination of France to revolutionize the helvetic body has been long known. In the pais de vaud belonging to the Canton of Berne the revolution has commenc’d & is completely effected under the protection & guidance of a french army for which that litde country has already paid about 800,000 livres Swiss. France has insisted on extending the revolution throughout Swisserland. The existing governments in some of the cantons & especially in Bern declare their willingness to reorganize their constitution on the base of an equality of rights & a free representation, but they protest against foreign interposition & against a revolutionary intermediate government. In support of this resolution they have collected all their force & most of the cantons which have already chang’d their form of government have furnishd their contingents. The mass of the people in Bern are firmly united & seem to join the government in saying that they will to the last man bury themselves under the ruins of their country rather than submit to the intermeddling of foreigners in the formation of their constitutions. Such is the present truely interesting state of Swisserland. A powerful military force is advancing upon them & at the same time it is said that the negotiations are to be opend. The terms offerd however are supposd to be such as if accepted will place that country in the same situation as if conquerd. A revolutionary government is insisted on.

The Swiss have observ’d an exact neutrality throughout the late war on the continent & have even since the peace sought to preserve the forbearance of France by concessions not perfectly compatible with the rights of an independent nation.
On the side of Italy it is beleivd that materials are preparing to revolutionize Sardinia & Naples. Some jealosies exist with respect to Spain. Augereau has been orderd sometime since to Perpignan a position from which he may with advantage overawe that monarchy, invade Portugal or preserve order in the south during the insuing elections. It is the common opinion that shoud the elections in any respect disappoint the wishes of the Directory it will be on the side of Jacobinism. The existing government appears to me to need only money to enable it to effect all its objects. A numerous brave & well disciplind army seems to be devoted to it. The most military & the most powerful nation on earth is entirely at its disposal. Spain Italy & Holland with the Hanseatic towns obey its mandates. Yet there is a difficulty in procuring funds to work this vast machine. Credit being annihilated, the actual impositions of the year must equal the disbursements. The consequence is that notwithstanding the enormous contributions made by foreign nations France is overwhelmd with taxes. The proprietor complains that his estate yields him nothing. Real property pays in taxes nearly a third of its produce & is greatly reduc’d in its price. The patriotic gifts for the invasion of England to which men have been stimulated by all possible means have not exceeded by the highest calculation 100000 livres. This is the amount stated by a person who charges the officers of the treasury with peculation. The treasury admits 65,000 livres. It is supposd that recourse will be had to a forc’d loan & that the neighbors of the republic will be requird to contribute still further to its wants. A very heavy beginning has been made with Rome.
March 10th
The papers announce that the troops of France & Swisserland have had some severe encounters in which those of the latter have been worsted & the french have enterd Fribourg & Soleure. Report (which as yet wants confirmation & indeed is disbeleivd) also says that Berne has submitted.
